NOT DESIGNATED FOR PUBLICATION

                                           No. 124,808

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                    ANGELA DENISE REYES,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Montgomery District Court; JEFFREY GETTLER, judge. Opinion filed July 29, 2022.
Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., SCHROEDER and WARNER, JJ.


       PER CURIAM: Angela Denise Reyes appeals the district court's decision to revoke
her probation. We granted Reyes' motion for summary disposition under Supreme Court
Rule 7.041A (2022 Kan. S. Ct. R. at 48). Based on our review of the record, we find no
abuse of discretion by the district court and affirm.


                            FACTUAL AND PROCEDURAL HISTORY


       The State charged Reyes with one count each of possession of drug paraphernalia
and possession of methamphetamine for conduct that occurred on March 18, 2020. Under
a plea agreement, Reyes pled no contest to possession of a controlled substance, and the
State dismissed the other charge. Reyes had a criminal history score of I, and the
                                                 1
presumptive sentence was probation. The district court imposed an underlying prison
sentence of 11 months, which the court suspended in favor of 18 months of probation
with a mandatory drug treatment program.


         Within eight months of being placed on probation, Reyes' intensive supervision
officer (ISO) filed a request to revoke Reyes' probation. The ISO noted that Reyes
accrued multiple new criminal cases, failed a urinalysis for methamphetamine, and the
inpatient drug treatment program she was attending discharged her for using drugs while
in the program. Reyes also failed to attend her required mental health appointments and
stay compliant on her mental health medications. Reyes admitted to acquiring new
charges and being unsuccessfully discharged from the drug treatment program, but she
denied not complying with the mental health requirements. After finding that Reyes
violated her probation, the district court revoked Reyes' probation and imposed the
underlying prison sentence.


                                          ANALYSIS


         On appeal, Reyes argues that the district court abused its discretion by ordering
her to serve her underlying prison sentence rather than imposing an intermediate sanction
or continuing probation with modified terms that would better address her individual
needs.


         This court reviews a decision to revoke probation under an abuse of discretion
standard. State v. Coleman, 311 Kan. 332, 334, 460 P.3d 828 (2020). Abuse of discretion
is satisfied if the action "is arbitrary, fanciful, or unreasonable; is based on an error of
law; or is based on an error of fact." State v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931
(2018). "[T]he party asserting an abuse of discretion . . . bears the burden of
demonstrating the abuse." State v. Thomas, 307 Kan. 733, 739, 415 P.3d 430 (2018).


                                               2
       Although a district court may revoke probation after finding a violation, an
intermediate sanction is required before revocation, unless an exception applies. State v.
Dooley, 308 Kan. 641, 647-48, 423 P.3d 469 (2018); see K.S.A. 2019 Supp. 22-
3716(c)(1). One exception is if "the offender commits a new felony or misdemeanor
while the offender is on probation." K.S.A. 2019 Supp. 22-3716(c)(7)(C).


       Reyes stipulated that she was charged in six new criminal cases after she was
placed on probation. And she does not dispute that the district court had discretion to
revoke her probation after she committed new crimes while on probation. Since Reyes
does not argue any errors of fact or law, she must show that the district court's decision
was arbitrary, fanciful, or unreasonable. A decision is unreasonable if "no reasonable
person would have taken the view adopted by the district court." State v. Gonzalez, 290
Kan. 747, 755, 234 P.3d 1 (2010).


       Here, the record does not support Reyes' argument that the district court's decision
to revoke her probation was arbitrary, fanciful, or unreasonable. Reyes has a history of
drug addiction and mental health issues, and the district court gave her many
opportunities to address these problems. Despite her stated desire to seek treatment, the
treatment center discharged Reyes from inpatient treatment for bringing drugs into the
facility. Reyes' outpatient treatment provider reported that Reyes expressed no desire to
stop using and had a low likelihood of staying in a long-term controlled environment if
given the opportunity to leave. She repeatedly failed to show up for required outpatient
appointments. Additionally, Reyes' ISO noted that she "continues to habitually abuse
drugs" and testified that she failed two urinalyses and admitted to using
methamphetamine on another occasion.


       Reyes also has a history of violating the law. She was not only arrested while on
bond in the current case, but after being granted probation, she had 10 negative contacts
with law enforcement and acquired 7 new criminal cases. Although the district court

                                             3
noted that Reyes was "not amenable to probation" and was likely a danger to herself if
she remained on probation, the district court revoked her probation because of her new
offenses. See K.S.A. 2019 Supp. 22-3716(c)(7)(C).


       Under these facts, Reyes fails to show that no reasonable person could have taken
the view adopted by the district court. Thus, we find the district court did not abuse its
discretion by revoking Reyes' probation and ordering her to serve her prison sentence.


       Affirmed.




                                              4